             Case 19-10214 Doc             74 Filed 06/06/19 Entered                         06/06/19 19:26:39
                         Desc             Main Document           Page                        1 of 2


                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF VERMONT


    In re:                                                      Chapter 7

         Hermitage Inn Real Estate Holding                      Involuntary Case No. 19-10214             (CAB)
         Company LLC,

                    Putative Debtor




                                 RULE 9014(e) NOTICE OF EVIDENTIARY HEARING

1. A hearing is scheduled for 2:00 p.m. on June 11, 2019 at Rutland regarding the Motion of the Ad Hoc
   Committee of Members of Hermitage Inn Real Estate Holding Company, LLC (“Movant”) to
   Intervene. Movant has confirmed with the courtroom deputy that this hearing has been scheduled as
   an evidentiary hearing.

2. 30 minutes has been set aside for this evidentiary hearing.

3. Movant’s counsel has contacted putative Debtor’s counsel regarding the time they believe necessary
   for presentation of their witnesses and/or cross-examination of Movant’s witnesses, at this evidentiary
   hearing.

4.     Movant intends to call the following witnesses, in the following order, and expects each will testify
      for the following amounts of time:1

             Timothy Treanor—15 minutes
             Dan Solaz—15 minutes


5. If you dispute the need for, or the scope of, the hearing described in this Notice, you must

      (a) file a written opposition with the Clerk of the Court as soon as possible, and

      (b) serve a copy of that opposition on the Movant’s counsel, the debtor, the debtor’s counsel, the U.S.
          trustee, the case trustee, and upon the 20 largest unsecured creditors, by the response deadline.




1
 If the list of intended witnesses changes, a supplemental Rule 9014(e) Notice of Evidentiary Hearing shall be filed promptly
and notice served at least three (3) business days prior to the date set for the evidentiary hearing. See Vt. LBR 9014-1(b)(3).
         Case 19-10214 Doc    74 Filed 06/06/19 Entered            06/06/19 19:26:39
                     Desc    Main Document           Page           2 of 2

                             Ad Hoc Committee of Members of Hermitage Inn Real Estate
 Dated: June 5, 2019         Holding Co., LLC

                             By:/s/ Andre D. Bouffard
                                Andre D. Bouffard
                                Downs Rachlin Martin PLLC
                                199 Main Street, PO Box 190
                                Burlington, Vermont 05402-0190
                                Tel: 802-863-2375
                                Fax: 802-862-7512
                                E-mail: abouffard@drm.com

                                -and-

                                Patrick M. Birney (Pro Hac Vice)
                                Robinson & Cole LLP
                                280 Trumbull Street
                                Hartford, Connecticut 06103
                                Tel: 860-2275-8275
                                Fax: 860-275-8299
                                E-mail: pbirney@rc.com



19332392.1
